Citation Nr: 1033213	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to May 1972.

With regard to the issues of entitlement to service connection 
for bilateral hearing loss and entitlement to service connection 
for tinnitus, this matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in July 2005, a statement of the 
case was issued in April 2006, and a substantive appeal was 
received in May 2006.

The Board notes that the Veteran's appeal originally included 
additional issues that were addressed in the April 2006 statement 
of the case.  However, all of the additional claims have since 
been granted in full by RO rating decisions and are no longer in 
appellate status.  Service connection for a right knee disability 
was granted in an April 2006 RO rating decision.  Service 
connection for a left knee disability was granted in an October 
2008 RO rating decision.  Service connection for depression was 
granted in a July 2009 RO rating decision.

With regard to the issue of entitlement to an initial disability 
rating in excess of 30 percent for major depressive disorder, 
this matter comes to the Board on appeal from a July 2009 rating 
decision by a VA RO.  A notice of disagreement was received in 
December 2009.  As discussed in more detail below, the claims 
file reflects that no statement of the case has yet been issued 
to address this issue on appeal.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) has been raised by 
the record; specifically the Veteran raised this claim 
expressly in written correspondence dated in December 
2009.  The claims file reflects that this claim has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for major depressive disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 2009 signed statement, the Veteran withdrew the 
appeal of the issue of entitlement to service connection for 
bilateral hearing loss.

2.  In a December 2009 signed statement, the Veteran withdrew the 
appeal of the issue of entitlement to service connection for 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a statement 
received in December 2009, the Veteran stated that he was 
withdrawing his appeal with regard to the issues of entitlement 
to service connection for bilateral hearing loss and entitlement 
to service connection for tinnitus.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with regard to these two issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal with regard to these 
issues, and the appeal is dismissed to this extent.


ORDER

The appeal on the issue of entitlement to service connection for 
bilateral hearing loss is dismissed.

The appeal on the issue of entitlement to service connection for 
tinnitus is dismissed.


REMAND

During the course of this appeal, a July 2009 RO rating decision 
granted service connection for major depressive disorder with a 
30 percent initial disability rating.  In December 2009, the 
Veteran submitted a written notice of disagreement with regard to 
the assigned rating.  38 C.F.R. § 20.201.  Therefore, the Board 
finds that the Veteran has filed a timely notice of disagreement.

No statement of the case has yet addressed this issue.  The 
United States Court of Appeals for Veterans Claims (Court) has 
now made it clear that the proper course of action when a timely 
notice of disagreement has been filed is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to an initial 
disability rating in excess of 30 percent for major depressive 
disorder.  38 C.F.R. § 19.26.  The Veteran will then have the 
opportunity to file a timely substantive appeal if he wishes to 
complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to an 
initial disability rating in excess of 30 
percent for major depressive disorder, the RO 
should take appropriate action pursuant to 38 
C.F.R. § 19.26 in response to the December 
2009 notice of disagreement, including 
issuance of an appropriate statement of the 
case, so the Veteran may have the opportunity 
to complete the appeal by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


